Citation Nr: 1019236	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to March 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
January 2005 in connection with his claims for service 
connection.  The examiner opined that it was not as likely as 
not that the Veteran's hearing loss and tinnitus were caused 
by or the result of active duty military service.  In 
rendering his opinion, the examiner observed that the Veteran 
had served as an avionics instrument systems specialist, but 
commented that such an occupation was not specifically tied 
to significant noise exposure.  However, the Board notes that 
the Veteran may have had noise exposure while serving on the 
flightline, and he is certainly considered competent to 
relate a history of noise exposure during service. See 38 
C.F.R. § 3.159(a)(2).

In addition, the January 2005 VA examiner observed that the 
Veteran's hearing was normal at enlistment and that there was 
no other audiometric information reported on his annueal 
physical examinations.  He also also noted that the Veteran 
was not provided a separation examination and that he waited 
30 years to file a claim for service connection for hearing 
loss and tinnitus.  However, the Board notes that absence of 
in-service evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is 
not always fatal to a service connection claim. See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability and a medically sound basis 
for attributing that disability to service may serve as a 
basis for a grant of service connection for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post- ervice 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As previously noted, the Veteran is competent to report 
having noise exposure in service, and the January 2005 VA 
examination did find him to have bilateral hearing loss by VA 
standards. See 38 C.F.R. § 3.385.  Here, it would have been 
helpful had the January 2005 VA examiner brought his 
expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss and tinnitus 
or described how hearing loss and tinnitus which results from 
noise exposure or acoustic trauma generally presents or 
develops in most cases, as distinguished from how hearing 
loss and tinnitus develop from other causes, in determining 
the likelihood that current hearing loss and tinnitus were 
caused by noise exposure or acoustic trauma in service as 
opposed to some other cause.

Moreover, the January 2005 VA examiner did not indicate 
whether the entire claims file had been reviewed.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying 
medical opinion is necessary to determine the nature and 
etiology of the Veteran's bilateral ear hearing loss and 
tinnitus.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

The RO should refer the Veteran's claims 
folder to the January 2005 VA examiner 
or, if he is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any bilateral hearing loss 
and tinnitus that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements. 

It should be noted that the absence of 
in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he did serve as a avionics 
instrument systems specialist, and he is 
competent to attest to factual matters 
of which he had first-hand knowledge.

The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current bilateral 
hearing loss and tinnitus are causally 
or etiologically related to his military 
service, including noise exposure.  He 
or she should also address whether the 
Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  
In so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe 
how hearing loss and tinnitus which 
results from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss or 
tinnitus develops from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


